PER CURIAM.
This appeal involves the same factual circumstances described in In re Meyer, 672 So.2d 85 (Fla. 2d DCA 1996). The allegations in the amended order to show cause are identical to those in Ms. Gerren’s case, except that they are directed to Kathryn Sanders. As in Ms. Gerren’s case, we reverse this order of indirect criminal contempt because the order to show cause did not allege the essential facts required by Florida Rule of Criminal Procedure 3.840(a). In light of this holding, we do not decide whether the trial court properly denied Ms. Sanders’ motion to disqualify or whether she could be forced to testify after invoking her Fifth Amendment right to remain silent.
Reversed.
FRANK, A.C.J., and ALTENBERND and QUINCE, JJ., concur.